Argued September 29, 1927.
Plaintiffs entered a rule for judgment for want of a sufficient affidavit of defense, first, for the whole amount of their claim, and, next, for a part of it. The court below discharged the rule and this appeal ensued.
The general principles governing such cases are so well known that it would serve no useful purpose to restate them here; nor would that end be served by detailing the facts or the manner in which they are set forth in the present pleadings. It is sufficient to say that, on appeals from orders such as the one now before us, we never reverse unless plaintiff makes it quite clear that, on the statement of claim and affidavit of defense, appellant was undoubtedly entitled to the relief refused by the court below. While, in some particulars, the defense in this case may be evasively averred, yet, on a review of the pleadings as a whole, we cannot say that the court erred in refusing judgment. See opinion in Goodrich R. Co. v. Motor Tire Corp., filed simultaneously herewith.
The order is affirmed.